DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5-6, filed 24 Mar 2022, with respect to the Claim Objections have been fully considered and are persuasive. The Claim Objections of 24 Dec 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 6, filed 24 Mar 2022, with respect to the 35 U.S.C. 112(b) and (d) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) and (d) rejections of 24 Dec 2021 have been withdrawn in view of the cancelled claim 11. 
Applicant's arguments, see pg. 7-13, filed 24 Mar 2022, with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are not persuasive in part. 
Regarding claim 1, the Applicant argues that “Avelar and Kaufmann, individually or in combination, fail to render Applicant’s suture system, as specifically set forth in the claims as presented herein, obvious”. However, the Examiner respectfully disagrees. Although neither the claim nor the specification explicitly defines “a mark encapsulating portion” recited in claim 1, for a compact prosecution, a broadest reasonable interpretation is being given to the amended limitation “a multiplicity of suture threads, braided with one another and encapsulating the metallic marker within a marker encapsulating portion” in claim 1 including a multiplicity of suture threads, braided with one another and encapsulating the metallic marker inside a braided portion of the multiplicity of suture threads. As noted in the 35 U.S.C. 103 rejection to claim 1 below, Avelar discloses at least a multiplicity of suture threads, braided with one another and encapsulating a metallic marker (see at least Fig. 1B-D and [0042] and [0065]-[0067]: filament 120 of suture thread 102 carries marker), and Kaufmann discloses at least a multiplicity of threads, braided with one another and encapsulating a metallic marker inside a braided portion of the multiplicity of threads (Fig. 2 and [0066]: marker element 1 located inside of woven stent 2). The motivation for the combination of Avelar and Kaufmann would have been to allow “precise labelling of certain functional zones, required for exact positioning” ([0013] of Kaufmann). See the 35 U.S.C. 103 rejection to claim 1 below.
Regarding claims 2-10, the Applicant argues that “Avelar, Kaufmann, and Steward, individually or in combination, fail to render Applicant’s suture system, as specifically set forth in the claims as presented herein, obvious”. However, the Examiner respectfully disagrees at least for the reasons explained for claim 1 above. See the 35 U.S.C. 103 rejections below.

Status of Claims
Claims 1-10 are currently examination. Claim 11 has been cancelled and no claim has been further withdrawn since the Non-Final Office Action of 24 Nov 2021.

Claim Objections
Claim 10 is objected to because of the following informality:  
“the marker” should read “the metallic marker” for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Avelar et al. (US Patent Pub No. 2011/0264138) - hereinafter referred to as Avelar - in view of Kaufmann (US Patent Pub No. 2008/0051870).
Regarding claim 1, Avelar discloses a braided suture fiducial metallic marker system (Fig. 1) comprising:
a metallic marker (Fig. 1B-D: marker 152, 154, 156; [0091]: marking barium sulfate));
a multiplicity of suture threads (suture thread 102), braided with one another ([0042]: suture thread comprises multiple filaments as in a braided suture) and encapsulating the marker (Fig. 1B-D: marker 152, 154, 156 within filament 120; [0065]-[0067]: filament 120 of suture thread 102 carries marker); and
a needle (needle 110/112) disposed at a distal end of the multiplicity of suture threads (suture thread 102; Fig. 1A).
	Avelar does not disclose:
the multiplicity of suture threads, braided with one another and encapsulating the metallic marker within a marker encapsulating portion.
	Kaufmann, however, discloses:
a multiplicity of threads, braided with one another and encapsulating the metallic marker within a marker encapsulating portion (Fig. 2 and [0066]: marker element 1 located inside of woven stent 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avelar’s marker system to include Kaufmann’s marker encapsulated within a marker encapsulation portion of a multiplicity of threads. The motivation for the combination would have been to allow “precise labelling of certain functional zones, required for exact positioning” ([0013] of Kaufmann).
Regarding claims 2-4, Avelar in view of Kaufmann discloses all limitations of claim 1, as discussed above, and Avelar does not disclose:
wherein the marker encapsulating portion is visually demarcated with a contrasting color (claim 2);
wherein the metallic marker defines a cavity (claims 3-4); and
wherein the cavity contains a radioactive material (claim 4).
	Kaufmann, however, discloses:
a marker encapsulating portion is visually demarcated with a contrasting color (Fig. 2 and [0070]: gold marker element 1 demarcating where it is positioned within woven stent 2);
a metallic marker defining a cavity ([0067]: marker element 1 comprises hollow cylindrical body 13); and
wherein the cavity containing a radioactive material ([0067]: sleeve 15 of radiopaque material is inserted inside and firmly joined to the hollow cylindrical body 13 of the marker element 1).
It is noted that the limitation “wherein the marker encapsulating portion is visually demarcated with a contrasting color” has been given a broadest reasonable interpretation including a marker encapsulating portion visually demarcated with a contrasting color of a metallic marker. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avelar’s marker system to include Kaufmann’s marker of a color encapsulated within a marker encapsulating portion and of a cavity containing a radioactive material. The motivation for the combination would have been to allow “precise labelling of certain functional zones, required for exact positioning” ([0013] of Kaufmann) by having a marker demarcating a marker encapsulating portion of a multiplicity of threads and “to permit monitoring of the position of the stent and/or the delivery device (the marker) by fluoroscopy” ([0002] of Kaufmann) by having a marker defining a radioactive cavity.
Regarding claims 6-7, Avelar in view of Kaufmann discloses all limitations of claim 1, as discussed above, and Avelar further discloses:
wherein the multiplicity of suture threads are absorbable suture threads ([0045]: absorbable suture) (claim 6); and
wherein the multiplicity of suture threads are non-absorbable ([0046]: non-absorbable suture) (claim 7).
Regarding claims 8-10, Avelar in view of Kaufmann discloses all limitations of claim 1, as discussed above, and Avelar does not disclose:
wherein the metallic marker is formed from pure gold (claim 8);
wherein the metallic marker is formed from platinum (claim 9); and
wherein the marker is formed from iridium (claim 10).
	Kaufmann, however, discloses:
a metallic marker that is formed from pure gold ([0070]: sleeve 15 of marker element 1 made of gold) (claim 8);
a metallic marker that is formed from platinum ([0070]: sleeve 15 of marker element 1 made of platinum) (claim 9); and 
a metallic marker that is formed from iridium ([0070]: sleeve 15 of marker element 1 made of platinum-iridium alloy) (claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avelar’s marker system to include Kaufmann’s marker that is formed from pure gold, platinum, or iridium. The motivation for the combination would have been “to permit monitoring of the position of the stent and/or the delivery device (the marker) by fluoroscopy”, as taught by Kaufmann ([0002]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avelar in view of Kaufmann, as applied to claim 4 above, and further in view of Stewart (US PG Pub No. 2018/0344429).
Regarding claim 5, Avelar in view of Kaufmann discloses all limitations of claim 4, as discussed above, and Avelar does not disclose:
a single one of the multiplicity of suture threads extends through one end of the cavity to another end of the cavity.
	Stinson, however, discloses:
a single thread (filament 14; [0025]) extends through one end of a cavity to another end of the cavity (Fig. 1A: filament 14 and radiopaque elements 12 and [0054]: the radiopaque elements may have small holes or passages allowing the filament to be threaded through the element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avelar’s marker system to include Stinson’s single thread extending though one end of a cavity defined by a marker to another end of the cavity. The motivation for the combination would have been to prevent losing the marker as the threads containing the marker are moved through inside a body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al. (US PG Pub No. 2006/0173296) discloses at least a metallic marker encapsulated within a marker encapsulating portion of a multiplicity of threads (see Fig. 10A-E: marker 88 within hollow body portion 82; and Fig. 15A-D);
Leopold et al. (US PG Pub No. 2007/0093726) discloses at least a metallic marker encapsulated within a marker encapsulating portion of a multiplicity of threads (see Fig. 10A-E: marker 88 within hollow body portion 82; Fig. 15A-D; and Fig. 16A-E);
Nicoson et al. (US PG Pub No. 2008/0269603) discloses at least a metallic marker encapsulated within a maker encapsulating portion of a multiplicity of threads (see Fig. 3A-E: marker 42 within a hollow body portion 36; and Fig. 5-9A/B); and
Zaver et al. (US PG Pub No. 2007/0233175) discloses at least a metallic marker encapsulated within a marker encapsulating portion of a multiplicity of threads (see Fig. 1-7 and 9-12: radiopaque marker threaded, or “encapsulated”, within a multiplicity of threads).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793       
                                                                                                                                                                                                 /Angela M Hoffa/Primary Examiner, Art Unit 3799